Citation Nr: 1430684	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-33 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to death pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1960 to September 1964, and with the Navy from July 1977 to December 1989.  Available personnel records also appear to reflect an additional 3 year period of active duty sometime between 1964 and 1977; in light of the favorable decisions below, the appellant is not prejudiced by a decision on the current record.  The Veteran passed away in October 2009; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008, July 2009, and February 2011 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The March 2008 decision denied entitlement to service connection for depression, as well as entitlement to TDIU.  Service connection for lung cancer was denied in July 2009.  In February 2011, the RO denied entitlement to service connection for the cause of the Veteran's death, and entitlement to a death pension benefits.

These issues have each previously been before the Board.  The Veteran had perfected his appeals of the March 2008 and July 2009 decisions prior to his death; upon learning of the death, the Board dismissed the appeals without prejudice.  The appellant then filed a timely claim for Dependency and Indemnity Compensation (DIC or death benefits) and was properly substituted for the Veteran to permit her to pursue both her own death claims and the Veteran's compensation claims to termination.

All of the above referenced claims were then before the Board in October 2013, when they were remanded for provision of a requested hearing.  A hearing was held before the undersigned in April 2014, via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The issue with regard to a psychiatric disability has been recharacterized to include all potentially diagnosed conditions, as there is some variation in the labeling of the Veteran's disability in treatment records.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and/or Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As a result of the decisions herein, a claim of entitlement to special monthly compensation based on statutory housebound status must be inferred; the grants of TDIU and service connection for lung cancer raise the possibility of a 100 percent rating for a single disability plus additional disabilities rated 60 percent disabling or more.  38 C.F.R. § 3.350; Bradley v. Peake, 22 Vet. App. 280 (2008).  This potential claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)
FINDINGS OF FACT

1.  The Veteran experienced psychiatric symptoms in service and there is competent and credible evidence of continuing symptoms since separation from service.

2.  The Veteran was exposed to contaminated ground water while stationed at Camp Lejeune, North Carolina.

3.  Lung cancer was at least as likely as not caused by exposed to the ground water contaminants.

4.  Prior to his death, the Veteran was service connected for lumbar spine disc disease (40 percent), a seizure disorder (20 percent), reactive airways disease (10 percent), hiatal hernia (10 percent), left humerus fracture residuals (10 percent), left knee arthritis (10 percent), right knee arthritis (10 percent), left leg radiculopathy (10 percent), left and right tennis elbow, left leg varicose veins, and hypertension (each rated 0 percent disabling), for a combined evaluation of 80 percent; as a result of the decisions herein, he is additionally service connected for lung cancer and a psychiatric disorder.

5.  Prior to his death, the Veteran was unable to secure and follow substantially gainful employment due to service connected disabilities.

6.  Service-connected lung cancer caused or substantially contributed to the Veteran's death.

7.  A finding of service connection for the cause of the Veteran's death is a greater benefit than death pension benefits.



CONCLUSIONS OF LAW

1.  The criteria for service connection of an acquired psychiatric disorder, to include major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of lung cancer are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); VBA Training Letter 11-03 (2011).

3.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (west 2002); 38 C.F.R. §§ 3.340, 4.1, 4.3, 4.7, 4.16 (2013).

4.  The criteria for service connection of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).

5.  As a greater benefit is awarded, the claim for death pension benefits is dismissed. 38 U.S.C.A § 7105 (West 2002); 38 C.F.R. § 3.152 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal except for the death pension benefit, which is being dismissed as service-connected cause of death provides the greater benefit.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

	Acquired Psychiatric Disability

The Veteran maintained, and the appellant continues to argue, that his psychiatric disability was first manifested during active military service; the Veteran reported that during 1989, his final year of service, he was treated for depression regularly.  The appellant has reported that service treatment records (STRs) from December 1987 note a referral for psychiatric treatment.

The appellant also provided an excerpt from a letter written by the Veteran in September 1977 in which he indicated that he sometimes would get "so depressed."  She indicated that he continued to have psychiatric symptoms after service for which he received treatment.  The Veteran, a physician's assistant, also reported prior to his death that the onset of his psychiatric symptoms occurred while he was in the military.  

Review of the STRs fails to show any incident of psychiatric treatment during service, or complaints of depression, anxiety or other symptom of mental health problems.  A VA examination dated in September 1988 includes a neuropsychiatric evaluation, and the examiner makes no reference to clinical findings or complaints indicating that depression or other psychiatric disorder had its onset during service.

Nevertheless, the Veteran is competent as a physician's assistant to report that he experienced psychiatric symptoms in service, and his wife is competent as a lay person to report that she witnessed observable psychiatric symptoms in service and thereafter.  The Board also finds the statements credible.  As it was credibly reported that psychiatric symptoms had their onset in service and continued after service and as major depressive disorder was diagnosed prior to the Veteran's death, doubt is resolved in the appellant's favor, such that service connection is warranted for the acquired psychiatric disability.

	Lung Cancer

The appellant has alleged that the Veteran's exposure to trichloroethylene (TCE), a known carcinogen, is at least as likely as not the cause of the lung cancer which was diagnosed in 2008.  The appellant initially argued that TCE exposure occurred when cleaning weapons using the degreaser during the Veteran's Air Force service; more recently, however, she has argued that the Veteran was exposed to TCE in contaminated ground water when he was stationed at Camp Lejeune, North Carolina, in the early 1980's.  Personnel records show that the Veteran was stationed there for at least three years (June 1983 to June 1986) at the base hospital as a physician's assistant.

VA has established that Veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to contaminants present in the base water supply prior to 1987.  TCE is one of the detected contaminants.  Moreover, the National Research Council has determined that lung cancer is among the diseases "identified as having limited/suggestive evidence of an association with TCE...."

A private doctor, Dr. WGB, opined in January 2009 that exposure to TCE in service from cleaning weapons "just as likely as not" caused the Veteran's cancer.  He indicated that TCE is listed by NTP as a suspect carcinogen and by IRAC as a group 2 carcinogen.  While the exposure he cites appears to have been minimal, though not inconsistent with the circumstances of the Veteran's service, the nexus opinion is reinforced by the Veteran's presence at Camp Lejeune from 1983 to 1986.  The doctor also submitted studies of the carcinogenic nature of TCE in support of the opinion.

There are no contrary nexus opinions of record.  Accordingly, the Board must find that the evidence of record tends to support the claim, and service connection for lung cancer is warranted.  

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran here had a combined 80 percent evaluation, and he was rated 40 percent disabled for his low back disability.

The Board finds that the Veteran's service-connected disabilities rendered him unable to obtain or retain substantially gainful employment prior to his death.  His physical disabilities, including of the low back and left lower extremity and respiratory problems, would have made heavy, physically demanding labor difficult.  While the Veteran did have extensive training and experience as a physician's assistant which could have afforded him an opportunity for less strenuous work, his service-connected seizure disorder and, as a result of the decision above, depression, would severely intrude upon such an opportunity.  He lacked the motivation to work, or as a result of medication was not able to ensure appropriate decision making and behaviors.

In short, despite the Veteran's education, training, and work history, his service-connected disabilities would have prevented him from following gainful employment opportunities.  The Board agrees with the determination of the Social Security Administration (SSA) that the Veteran was not capable of full time employment; the board attributes such solely to service-connected disabilities, however.

Entitlement to TDIU is warranted prior to the Veteran's death in October 2009.

Cause of Death

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.

The Veteran's death certificate lists as the cause of his October 14, 2009, death respiratory failure due to lung cancer with metastases.  As is discussed above, service connection for lung cancer has been established.  There is no evidence of record contradicting the death certificate, and even if there was some question on the matter, the involvement of the lungs, which are vital organs, with active cancer, must be considered to have debilitated the Veteran to such an extent that he was materially less capable of resisting any other primary of contributing factor in his death.  38 C.F.R. § 3.312(c)(3).

Entitlement to service connection for the cause of the Veteran's death from lung cancer is warranted, and entitlement to DIC is established.  

Nonservice-connected pension

As DIC based on service connection for cause of death is a greater award, the claim for death pension benefits is considered moot, and must be dismissed.  38 C.F.R. § 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for lung cancer is warranted.

Entitlement to TDIU is granted.

Service connection for the cause of the Veteran's death is granted.

The appeal for entitlement to a nonservice-connected death pension is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


